Caton, J. It was not competent to show by parol evidence that the justice of the peace intended to enter a different judgment from the one which he recorded in his docket. It is as important that the records of justices’ judgments should remain immutable and constitute the sure evidence of their adjudications, as of the higher courts. Upon the faith and stability of those records rights are acquired, and transactions based, as well as of other courts, and they should be relied upon as confidently. If a justice of the peace may record one judgment in his docket, and then years after come up and overturn it by testifying to another which he had kept in his memory, no sort of confidence can hereafter be placed in the records of justices’ courts. The rights of parties there adjudicated would not depend upon the written evidence of the judgments there found, but would depend upon the memory of the officer malting the record. While the most trifling written contract cannot be varied by parol evidence, it would be strange indeed if the solemn judgment of a court of justice could be explained and frittered away by the oral testimony of a witness. It would be better to have no record at all, than that it should be rendered thus uncertain and illusory. Parol evidence is frequently admissible to show what was adjudicated upon, but not what the adjudication was. This rule is equally applicable to the records of justices’ courts as to the records of other tribunals. In this case the testimony of Mr. Collins, showing that the suit before him was upon the same note which was offered in evidence in support of this action, was properly admitted; but it was improper for Mm to state what ldnd of a judgment he intended to enter, or what effect he intended should be given to that judgment. The-judgment which was entered by the justice was clearly a judgment in bar. It states that the parties appeared before the justice and proceeded to trial; and after hearing the testimony, judgment is rendered against the plaintiff for costs of suit. This is absolute and without qualification, and if it were not held to be a judgment in bar, it might be difficult to find such a judgment where the plaintiff is defeated. Nothing is said about a nonsuit or discontinuance in any part of the record. We think that the former judgment constituted a good bar to the action upon the same note, and that the defendant was entitled to a judgment. The judgment of the circuit court must be reversed, and the cause remanded. Judgment reversed.